Citation Nr: 1039292	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for cervical spine 
disability, to include as secondary to service-connected right 
leg below knee amputation.

2.  Entitlement to service connection for cervical spondylosis.

3.  Entitlement to service connection for thoracic outlet 
syndrome.

4.  Entitlement to an increased evaluation for left hip 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right hip 
disability, currently evaluated as 10 percent disabling.

6.  Whether there was clear and unmistakable error (CUE) in an 
October 1958 rating decision that denied service connection for 
pleurisy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The appellant served on active duty from June 1948 to July 1951.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Board remanded this case for further 
development.

The Board observes that, during remand status, the claim for 
service connection for hypertension was granted by the RO.  As 
such, this claim is no longer before the Board.

The Board further observes that, during remand status, the 
appellant perfected an appeal on the issue of entitlement to an 
increased rating for right hip disability.  The record shows that 
the RO liberally accepted the notice of disagreement as to both 
service-connected hips although the appellant specifically 
identified a desire to appeal the denied claim for increase with 
regard to the right hip.  A Statement of the Case was issued for 
left and right hip disability and the appellant, thereafter, 
submitted a VA Form 9 on those issues.  In view of the actions of 
the RO and the appellant, the Board will accept jurisdiction of 
the left hip claim, in addition to the right hip claim.

The issue of entitlement to service connection for carpal tunnel 
syndrome is referred to the RO for appropriate action.  While the 
RO merged the issues of service connection for thoracic outlet 
syndrome and the report of carpal tunnel syndrome into a single 
issue, the Board believes that the appellant has raised a claim 
for service connection for carpal tunnel syndrome that has not 
been developed, adjudicated, or appeal to the Board.  As such, 
referral to the RO is warranted.

The issues of entitlement to a rating greater than 10 percent for 
left hip disability, whether new and material evidence has been 
submitted to reopen the claim for service connection for cervical 
spine disability, and entitlement to service connection for 
spondylosis of the cervical spine are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right hip disability is currently manifested by complaints of 
pain, swelling, stiffness, instability, and fatigability with 
objective findings for flexion limited to 90 degrees and normal 
x-ray findings.

2.  Thoracic outlet syndrome is not currently shown.

3.  The appellant  has failed to clearly and specifically set 
forth any alleged errors of fact or law in the October 1958 
rating decision denying service connection for pleurisy, the 
legal or factual basis of such allegations, and why the result 
would have been manifestly different but for the alleged error.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for right 
hip disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010- 5252 (2010).

2.  Thoracic outlet syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  A valid allegation of CUE in the October 1958 rating decision 
denying service connection for pleurisy has not been presented.  
38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). T 
he Federal Circuit Court has stated that it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 1333.

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the CUE issue.  The United States Court of Appeals 
for Veterans' Claims (Court) has held that the VCAA does not 
apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding 
VCAA does not apply to RO CUE claims).  The general underpinning 
for the holding that the VCAA does not apply to CUE claims is 
that regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the time 
the decision was entered (with exceptions not applicable in this 
matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).

With regard to the remaining claims, the Board finds that VA has 
met its duty to notify and assist pursuant to VCAA.

VA sent a VCAA letter to the appellant dated May 2009 addressing 
the claim of service connection for thoracic outlet syndrome.  
Therein, VA notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this matter.  
Additionally, notice of the disability rating and effective date 
elements of the claim was provided.

With respect to the increased rating claim, VA sent VCAA letters 
dated October 2008 and May 2009, which essentially complied with 
statutory notice requirements as outlined above.  VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  Additionally, 
notice of the disability rating and effective date elements was 
provided to include the schedular criteria for the hip 
disability.  As such, the Board further finds that the notice 
requirements of Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008)(Court held that more specific notice was necessary for an 
increased rating claim, to include providing the applicable 
rating criteria), have been met in this case.  Furthermore, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit recently vacated the holding of the Veteran's 
Court in Vazquez-Flores, which required the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records 
have been associated with the claims folder.  VA afforded the 
appellant an opportunity to appear for a hearing.  Additionally, 
VA afforded the appellant a right hip examination.  The Board 
notes that the May 2009 VA hip examination is adequate as it 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, and a diagnosis.  The 
adequacy of this examination has not been challenged by either 
the appellant or his representative.  The Board notes that a VA 
examination for thoracic outlet syndrome was not conducted.  
However, the Board finds that an examination is not warranted.  
VA examination is not required when the record contains no 
competent evidence that the veteran has persistent or recurrent 
symptoms of disease and where the record contains no indication 
that those symptoms may be associated with his active military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




I.  Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.

Diagnostic Code 5252 provides a 10 percent rating for flexion of 
the thigh that is limited to 45 degrees; a 20 percent rating is 
provided for flexion of the thigh that is limited to 30 degrees; 
a 30 percent rating is provided for flexion of the thigh that is 
limited to 20 degrees; and a 40 percent rating is provided for 
flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

Analysis

The appellant has appealed the denial of a rating greater than 10 
percent for right hip disability.  The current rating 
contemplates periarticular pathology productive of painful 
motion.  The current rating is furthermore consistent with 
limitation of flexion of the thigh to 45 degrees, and limitation 
of rotation of the thigh, or limitation of adduction of the 
thigh.  In order to warrant a higher rating, the disability must 
approximate the functional equivalent of limitation of flexion of 
the thigh to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Based on the foregoing, the Board finds that the criteria for a 
rating in excess of 10 percent for right hip disability are not 
met.  In this regard, the Board notes that VA examination in May 
2009 revealed flexion of the right hip to 90 degrees with no 
indication of pain throughout range of motion.  The Board notes 
that flexion was 100 degrees on prior VA examination in April 
2003.  Report of VA examination dated May 2009 shows that, after 
repetitions of motion, there was no indication of pain, weakened 
movements, excessive fatigability, flares, or incoordination.  
The examiner indicated that he was unable to determine additional 
limitations of joint function caused by pain with repeated use or 
during flare-ups, weakened movements, excessive fatigability, 
lack of endurance, or incoordination without resorting to 
speculation.  Bilateral hip x-ray revealed normal hips and some 
evidence of soft tissue calcification adjacent to the right 
greater trochanter that may represent some calcific bursitis.

The appellant reported that his hips are worse with increased 
pain in November 2008.  On VA examination in May 2009, he 
complained of pain, swelling, stiffness, instability, 
fatigability at rest and with movement.  It was noted that he 
ambulated with a right below the knee prosthesis and cane.  
However, he denied surgery or hospitalization for these symptoms, 
and VA treatment records dated February 2006 to December 2009 
reflect no hip joint complaints or findings.

The evidence of record establishes that flexion is 90 degrees, 
significantly more than 45 degrees which warrants the minimum 10 
percent rating, and that flexion does not more nearly approximate 
30 degrees as is required for a higher rating under Diagnostic 
5252.  As such, an increased rating based on limitation of 
flexion under Diagnostic Code 5252 is not warranted.

The Board accepts the appellant's report of pain with motion.  
However, the presence of pain is contemplated in 38 C.F.R. § 
4.59.  The Board has considered the remaining functional use.  
See Deluca.  Here, despite the pain, the appellant retains 
significant function and flexion has been 90 degrees or better.  
Also, he retains function in all planes of motions motion as 
established by VA examinations.

The Board acknowledges the appellant's contentions that x-ray 
evidence shows degenerative joint disease in both hips.  However, 
the most recent radiological evidence shows no abnormality.  
Notwithstanding, the Board is mindful of the remote arthritic 
findings and notes that such is contemplated in the rating 
assigned. The Board also accepts that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca.  
The Board finds the appellant's own reports of symptomatology to 
be credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required for a 
higher rating.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 10 percent rating is 
warranted and no more.

The Board has also considered whether a higher rating is 
warranted under another potentially applicable Diagnostic Code.  
Diagnostic Code 5250 provides for rating the hip on the basis of 
ankylosis.  Favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction is rated 60 percent disabling.  Diagnostic Code 5251, 
limitation of extension of the thigh, does not provide for 
ratings in excess of 10 percent and will not be addressed.  
Diagnostic Code 5253 provides for a 20 percent rating for 
limitation of abduction of motion lost beyond 10 degrees.  
Diagnostic Code 5254 requires flail joint for an increased rating 
and Diagnostic Code 5255 requires femur impairment with moderate 
knee or hip disability for a 20 percent disability rating.  The 
Boards finds that the above Diagnostic Codes are inapplicable 
because there is no showing of hip ankylosis (Diagnostic Code 
5250), limitation of abduction of, motion lost beyond 10 degrees 
(Diagnostic Code 5253), flail joint of the hip (Diagnostic Code 
5254) or femur impairment (Diagnostic Code 5255).

In summary, the evidence of record reflects that the 
manifestations of the appellant's right hip disability warrants 
no more than a 10 percent disability rating at this time.  The 
Board finds that a rating greater than 10 percent is not 
warranted pursuant to any other potentially applicable Diagnostic 
Code.  Additionally, there is no basis for staged ratings as the 
disability picture is essentially uniform during the appeal 
period.  See Hart, supra.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Extraschedular Consideration

In the Board's adjudication of the increased ratings claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  In this case, the appellant 
has not specifically alleged that his service-connected 
disabilities adversely affect his ability to obtain and maintain 
employment.  It is noted that the appellant is in his eighties; 
he worked as a draftsman and designer specializing in commercial 
kitchen facilities until he retired in 1991.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.
In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  While the record shows that 
the appellant has not been employed since 1991, the Board also 
observes that the evidence does not establish that he has 
experienced hospitalizations or other severe or unusual 
impairment due to his service-connected his disability.  In 
short, the rating criteria for his disability contemplate not 
only his symptoms but the severity of his disability.  The Board 
does not find that the schedular criteria have been inadequate 
for rating the manifestations of his service-connected hip 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration for these 
disabilities is not warranted.

II.  Service Connection

Initially, the Board notes the appellant served during the Korean 
War and is a combat veteran.  However, he does not assert that 
the alleged thoracic outlet syndrome is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The Court has 
also held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

Here, the appellant seeks service connection for thoracic outlet 
syndrome.  His statements reflect a personal belief that he has 
thoracic outlet syndrome and he suggests in an April 2010 
statement that his diagnosis for carpal tunnel syndrome is 
actually a misdiagnosis of thoracic outlet syndrome.  A review of 
the appellant's statements reflects no indication that he has 
received a medical diagnosis for thoracic outlet syndrome.  But 
rather, his statements are vague and discuss thoracic outlet 
syndrome in the context of other spine or nerve problems.  See 
Statement dated November 2005 and VA Form 9 attachment received 
February 2010.

Service and VA treatment records reflect no diagnosis for 
thoracic outlet syndrome, or thoracic spine disorder.  Reports of 
VA examinations similarly show no diagnosis for thoracic outlet 
syndrome.  See Reports of VA Examinations dated March 2004, June 
2004, May 2009, and January 2010. 

In weighing the appellant's statements, treatment records, and VA 
examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
thoracic outlet syndrome.

As an initial matter, the Board concedes that the appellant is 
competent to report back pain.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  Furthermore, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, here, the Board finds that the appellant is not 
competent to diagnose thoracic outlet syndrome as this diagnosis 
is not observable to a lay person and requires medical expertise 
and training, which the appellant does not possess.  As noted by 
the Court; thoracic outlet syndrome is defined as compression of 
the brachial plexus nerve trunks and subclavian vessels, with 
pain in the upper limbs, paresthesia of fingers, vasomotor 
symptoms, and weakness and wasting of small muscles of the hand.  
See, King v. Shinseki, 2009 WL 190337 (cited for definitional 
purposes rather than precedent).  We also note that he seems to 
imply that there is a relationship between carpal tunnel syndrome 
and thoracic outlet syndrome.  However, he has not established 
his competence to establish such link and we have found no 
decision of the Court referencing such link.  According to the 
Court, carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, with 
pain and burning or tingling paresthesias in the fingers and 
hand. Getchell v. Brown, 1995 WL 324049(cited for definitional 
purposes rather than precedent).  A fair reading of the non-
precedent decisions establishes that there is a difference in the 
anatomy of the disabilities and we conclude that the appellant is 
not competent to establish the appropriate diagnosis.

The Board finds the absence of any medical treatment or medical 
diagnosis for thoracic outlet syndrome incongruous with the 
appellants report as to the existence of this disability.  
Therefore, the Board assigns greater probative value to the 
medical evidence of record, which shows no diagnosis for thoracic 
outlet syndrome.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 
1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Absent evidence that the claimed disability currently 
exists, service connection is not warranted.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

III.  CUE

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall 
be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104."  
38 C.F.R. § 3.104(a).  Such a final decision may be subject to 
revision, however, in the presence of clear and unmistakable 
error, as described in 38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 
3.105.  Thus, a prior final RO decision will be accepted as 
correct unless CUE can be shown.  38 C.F.R. § 3.105(a).

For consideration in determining the presence of CUE in a prior 
determination are as follows: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting 
forth CUE requirements); Sorakubo v. Principi, 16 Vet. App. 122 
(2002).

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined CUE as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, 
the mere misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to fulfill 
the duty to assist does not constitute clear and unmistakable 
error.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Under the applicable regulations at the time of the October 1958 
rating decision service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service, provided that such 
incurrence or aggravation is not the result of the misconduct of 
the Veteran.  See 38 C.F.R. § 2.1077 (1958).

In this case, the record shows that the RO denied service 
connection for pleurisy in an October 1958 rating decision.  The 
RO notified the appellant of this decision in October 1958.  The 
appellant reported that he had pleurisy in service and treatment 
in November 1950 at the Oakland, California, Naval Hospital.  The 
RO considered service treatment records, which show no complaints 
or findings for pleural disorder, and normal clinical evaluation 
of the lungs on service separation examination dated July 1951.  
An August 1950 chest x-ray was negative.  An August 1951 chest x-
ray showed essentially negative findings, except for slight 
blunting of the right castro phrenic sinus.  The RO considered 
report of VA examination dated November 1951, which shows no 
lung/respiratory complaints and normal clinical evaluation of the 
respiratory system.  The RO lastly considered private medical 
statement of Dr. B.B., which indicated that the appellant had an 
"Epidemic Respiratory type virus infection middle July-
persistent non productive cough." It was noted that an x-ray 
dated September 1958 showed "Lung fields free active process 
accentuated hilar shadows bilaterally."  The RO attempted to 
obtain additional service treatment records from the Naval 
Hospital but they were unsuccessful.

In August 2008, the appellant alleged that there was CUE in the 
October 1958 rating decision because the claim should have been 
granted when initially claimed.  He argued that he had pleurisy 
in service and that he has residuals of pleurisy.  He submitted 
web-based information on pleurisy and highlighted that "Pleurisy 
is a potentially serious condition that can have long-term 
effects."

In September 2008, the appellant argued that service connection 
for pleurisy was warranted because he was diagnosed with pleurisy 
in service even though "VA says they can't find any records of 
this."  The appellant indicated that he had no further 
information.  More recently, the appellant argued that service 
connection for pleurisy was warranted as there was the evidence 
weighed neither in favor nor against the claim.

Upon review of the rating decision dated October 1958 and the 
appellant's subsequent allegations of CUE, the Board finds that 
the appellant has not alleged a specific error of fact or law in 
the October 1958 rating decision.  A determination of CUE must be 
based upon the record and the law at the time of the prior 
decision. The appellant reports that he was diagnosed with 
pleurisy in service and that the service treatment records 
reviewed by the VA at that time were incomplete as they did not 
include records showing diagnosis of or treatment for pleurisy.  
However, service treatment records showing pleurisy have not been 
procured since the October 1958 rating decision, and the 
appellant's allegations remain essentially the same.  Ultimately, 
the appellant has not alleged a specific error of fact or law in 
the October 1958 rating decision, the factual or legal basis for 
such allegations, and why the result would have been manifestly 
different but for the alleged error.  Therefore, the claim 
(motion) is dismissed without prejudice.

In reaching this determination, we have broadly considered the 
pleadings.  However, even the most broad reading of the pleadings 
amounts to an allegation of a failure in the duty to assist 
(failure to obtain service records) and an argument as to how the 
evidence was weighed (his lay statement should be accorded more 
value than the negative medical evidence showing no diagnosis of 
pleurisy).  Such pleadings do not give rise to a valid allegation 
of CUE.


ORDER

Service connection for thoracic outlet syndrome is denied.

An increased rating for right hip disability, currently rated as 
10 percent disabling, is denied.

The claim (motion) of CUE in an October 1958 rating decision that 
denied service connection for pleurisy is dismissed without 
prejudice to refiling.


REMAND

Left Hip Evaluation

Report of VA examination dated May 2009 states that this 
examination was ordered to evaluate service connected right hip 
condition.  See Page 1, Report of VA Examination dated May 2009.  
While range of motion studies were conducted, these findings do 
not indicate that they are for both the right and left hip.  It 
is reasonable to assume that they are for the right hip since the 
examination report acknowledges that the exam was to evaluate 
that joint, but the Board cannot reasonably extend the findings 
to the left hip when there is no indication in the record that 
the findings pertain to the left hip.

Therefore, the claim for service connection for left hip 
disability is remanded for a new VA examination to ascertain the 
severity of left hip disability.  VA's duty to assist includes 
providing an adequate examination when such an examination is 
indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
Here, the left hip disability may not be properly evaluated 
without examination findings pertaining to that joint.  
Accordingly, remand is required.

Claim to Reopen:  Cervical Spine

The appellant seeks service connection for cervical spine 
disorder secondary to service connected lumbar spine disability.  
Pursuant to Board remand dated November 2009, the appellant was 
scheduled for a VA examination to ascertain whether there exists 
a relationship between any cervical spine disability and the 
appellant's service-connected lumbar spine disability.

Report of VA examination dated January 2010 reflects an 
impression for degenerative changes to the cervical spine.  The 
examiner opined as follows:

With review of the records in the medical literature 
and other currently available information in the 
history and exam of the veteran, it is less likely 
than not that his current cervical spine conditionis 
a result of his service-connected lumbar spine 
disability or his other service-connected 
conditions, less than 50/50 probability.

Thereafter, the examiner summarized the literature reviewed.

The Board finds that the rationale provided by the examiner is 
inadequate.  The examiner sets forth an opinion and merely cites 
information considered in reaching that conclusion, rather than 
providing a discussion or explanation as to how this information 
(history, findings, and literature) supports the conclusion 
reached.  The rationale is essentially bereft of reasoning.  A 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the Board finds that the January 2010 VA examination 
report is inadequate and must be returned. 

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board requested a rational for the 
medical opinion as part of the November 2009 remand and none was 
given.  An inadequate examination frustrates judicial review.  
Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Therefore, remand 
is required.

Service Connection for Cervical Spondylosis

In a November 2009 remand, the Board indicated that the RO should 
adjudicate the claim of service connection for spondylosis 
because this was a new claim.  This claim is independent of the 
claim to reopen the claim of service connection for cervical 
spine disability.  Because spondylosis is a relatively new 
disability that was not present at the time the claim for 
cervical spine disability was finally denied, the claim must be 
considered without the restrictions imposed on claims previously 
considered and denied-to which finality attaches.  See Boggs v. 
Peake, 520 F.3d 1330 (2008) (claims based upon distinctly and 
properly diagnosed diseases or injuries cannot be considered the 
same claim).  See also Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir.1996).

Again, where remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be scheduled for a 
VA examination of the left hip to ascertain 
the severity of his left hip disability.  All 
indicated tests and studies should be 
completed to include range of motion testing.  
A copy of the claims folder should be 
available to the examiner.

2.  The report of VA examination dated 
November 2009 should be returned to the VA 
examiner for a complete rationale to support 
his conclusion that "it is less likely as 
not" that any of the cervical disorder found 
(degenerative changes) are a result of 
service-connected lumbar spine disability or 
his other service-connected disabilities.  A 
complete rationale for all opinions must be 
provided.

3.  The RO should develop and adjudicate as 
appropriate the claim for service connection 
for cervical spondylosis.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


